DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
The prior art of record, taken singly or in combination, does not disclose “determining a time span within which the at least two bad lots are generated; …; selecting at least one further bad lot occurring in the time span and satisfying the failure model; and selecting at least two good lots based on a fixed lot interval in the time span” of claim 1, when taken in combination with the rest of the claim elements (claim 11 contains similar limitations and is allowable for similar reason).
To elaborate briefly on the above, below is the rejection of most of limitations of claim 1, which are known in the art by using Sawlani reference (best reference found, among the list of other references cited on “Notice of References”: US-2020/0226742; the limitations in bold are not rejected, as they are “Allowable Subject Matter”).  As can be seen below, most limitations are known, however the limitations in bold were not found in the prior art.  Examiner did find some references that deal with “time span” and related concepts in the prior art (in particular see US-6701204, Abstract) and also that deal with the number of “good lots” and number of “bad lots” (in particular see US-2006/0095237, par. 107, etc.).   However, the context of the above teachings is somewhat different from what Applicant’s claims, and therefore are not useable in writing a coherent rejection.

Regarding claim 1, Sawlani discloses in FIGs. 1-4 and related text, e.g., a system for determining a cause of abnormality in a semiconductor manufacturing process (see Title), comprising 
a determination module configured to record a plurality of abnormal data (Sawlani teaches various way to look at “abnormal data” (defects); Applicant specifically deals with “wafer maps”; therefore see, FIG. 1A, 106; see “Defect Wafer Map Pattern”; also, see FIG. 3, 308 “Wafer Map”), determine a similarity between wafer maps respectively corresponding to the abnormal data (FIG. 1A, “wafer map” goes into “machine learning model”; this is where “similarity” is learned in order to specify them by type; this is same as Applicant teaches in his specification, when talking about “center pattern” … etc. right at beginning, in background of Spec; Sawlani similarly first feeds examples to database, as explained above, and then deals with specific wafer issues, like “edge/center” … etc. (see FIG. 4, 426); all of this goes into “data store” 132, where database of various defect types is kept), and determine whether the similarity between the wafer maps is higher than a reference value (“higher than a reference value”; is a fancy way of saying “is it this type of defect or not”); 
a selection module, when the similarity between the wafer maps is higher than the reference value, the selection module executes the steps of: 
determining at least two bad lots based on the wafer maps with the similarity higher than the reference value (see FIG. 1A, 106; any number of defects are fed into it; could be thousands);
determining a time span within which the at least two bad lots are generated; 
acquiring a failure module corresponding to the at least two bad lots (as was discussed above; when comparing to database in FIG. 3, 332, for example); 
selecting at least one further bad lot occurring in the time span and satisfying the failure model; and 
selecting at least two good lots based on a fixed lot interval in the time span; and 
a root cause analysis module (FIG. 1A, 134a, 136a, 138; FIG. 3, 336, 338 330, 332), executing the steps of: 
retrieving a plurality of corresponding abnormal data from a database based on the at least one further bad lot and the at least two good lots selected by the selection module (such analysis is based on hundreds of lots, good and bad; it is historic data; prior analysis is done on large samples); 
calculating a plurality of correlation coefficients based on the relationship between the abnormal data and a plurality of results of process analysis corresponding to the at least one further bad lot (“Bayesian analysis” is mentioned multiple time; see FIG. 3, 336; inputs are both from “prior analysis” and current failures; any number of “correlation coefficients” (or labeled by any other acceptable terms) are calculated there, to figure out correlation between history and current events); 
calculating a plurality of confidence indexes based on the correlation coefficients (again, Bayesian analysis, also see FIG. 3, 338); and 
arranging the confidence indexes in an order based on numerical values of the confidence indexes (FIG. 3, 338 shows one such arrangement example).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
06/01/22

/Mounir S Amer/Primary Examiner, Art Unit 2894